--------------------------------------------------------------------------------

CANCELLATION AND AMENDMENT OF WARRANTS

BETWEEN:

 Orgenesis Inc. (the “Company”)

 

 

AND :

Derby Management LLC (“Derby”)

WHEREAS Derby Management LLC is not prepared to exercise its current outstanding
warrants because it is assessing whether the milestone which would require its
exercise of its warrants has been met, and it will take considerable time to
complete such assessment; however Derby is prepared to immediately invest in the
Company on the basis of a new unit offering.

AND WHEREAS in effecting the new arrangement, the Company and Derby wish to
cancel and terminate certain warrants previously issued by the Company to Derby
as follows:

Date Issued Warrant No. No. of Warrants Exercise Price Expiry Date          
July 31, 2012 2012-07-31 500,000 $1.00 July 31, 2013

(the “Cancelled Warrants”)

and to amend the following warrants outstanding so as to remove any requirements
to exercise based on milestones:

July 18, 2012 R2012-01-03 100,000 $1.00 April 30, 2015

which replaced the following warrant certificate:

April 30, 2012 2012-01-03 100,000 $1.00 April 30, 2015

(the “Amended Warrants”)

NOW THEREFORE for good and valuable consideration, the receipt and sufficiency
of which I hereby acknowledge, I Gabriel Corpuz, the authorized signatory of
Derby Management LLC, hereby consent and agree effective immediately to the
cancellation and forfeiture of the Cancelled Warrants.

Derby Management LLC and the Company further agree to amend the Amended Warrants
pursuant to the Amendment to Warrant dated November 30, 2012 and attached.

The parties acknowledge that upon completion of the private placement dated on
or about November 30, 2012, Derby will have warrants totalling 1,200,000 shares
in the capital of Orgenesis.

DATED as of the 30th day of November, 2012.

DERBY MANAGEMENT LLC   ORGENESIS INC.                     Per: /s/ Gabriel
Corpuz    Per: /s/ Vered Caplan   Authorized Signatory     Authorized Signatory


--------------------------------------------------------------------------------



AMENDMENT
to
SHARE PURCHASE WARRANTS

THIS WARRANT AMENDMENT SHOULD BE ATTACHED TO THE
ORIGINAL WARRANT CERTIFICATE

This Amendment to the Replacement Warrant (this “Amendment”) numbered
R2012-01-03 is issued in connection with the Share Purchase Warrant (the
“Warrant”) originally issued on April 30, 2012 and replaced on July 18, 2012 by
Orgenesis Inc. (the “Company”) to Derby Management LLC (the “Holder”), which
Warrant grants the Holder the right to purchase 100,000 shares of common stock
of the Company. Capitalized terms used but not defined herein have the meaning
given thereto in the Warrant.

THIS CERTIFIES THAT, the following amendments are hereby made to the Warrant:

 * The two sentences on the first and second pages “Notwithstanding any other
   term of this Warrant, the Holder must also exercise 100,000 Warrants to
   purchase 100,000 Shares (as may be adjusted) by the earlier of the following:
   (i) twenty (20) Business Days after being notified in writing by the Company
   that the Company, or an Israel subsidiary of the Company, has signed an
   agreement with a clinical center; or (ii) the date that is six months from
   issuance. Notwithstanding any other term of this Warrant, the Holder must
   also exercise 100,000 Warrants to purchase 100,000 Shares twenty (20)
   Business Days after the Company has demonstrated to the Holder or its agents
   that the Company’s technology has achieved feasibility of enhancement of cell
   propagation capability” shall be deleted and of no further force or effect.

In all other respects, the Warrant will remain the same.

IN WITNESS WHEREOF, the Company has caused this Amendment to be signed by its
duly authorized officer on November 30, 2012.

ORGENESIS INC.


Per:

--------------------------------------------------------------------------------